           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHARLES DAVID EARWOOD                                            PLAINTIFF

v.                      No. 3:19-cv-47-DPM

GARY KELLEY, Chief of Police,
Marion; DENNIS BURNS, Assistant
Chief of Police, Marion; and DOES                              DEFENDANTS

                               ORDER

     1. Motion to compel, NQ 25, granted. Earwood must respond to
Defendants' discovery requests - or notify their lawyer if he believes
any of the requests are improper under the Rules-by 10 January 2020.
If he doesn't, then defendants may move to dismiss Earwood' s claims
without prejudice for failure to prosecute. LOCAL RULE 5.5(c)(2).
     2. Some mail to Earwood- from both the Court and from defense
counsel-is being returned undelivered. NQ 19 & NQ 25-2. Earwood
must confirm or update his address with the Clerk by 10 January 2020.
If he doesn't, then the Court will dismiss his complaint without
prejudice. LOCAL RULE 5.5(c)(2).
     So Ordered.
                                     ~ s { _a.L/   I-:
                                   D.P. M~rshall fr.
                                   United States District Judge

                                     9   ~~          ;)./)19
